Citation Nr: 1025587	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk







INTRODUCTION

The Veteran had active service from September 1969 to September 
1971 and from May 1972 to July 1975.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a back disorder.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review of the issue of 
service connection for a back disorder.  

The Veteran essentially contends that his current back disorder 
was caused by an injury incurred during service.  

The Veteran's service treatment records (STRs) show that in April 
1975 the Veteran was treated for a lumbar strain.  In that note 
the Veteran stated he has had lower back pain since 1972.  The 
note also states that the Veteran has been "seen several times 
before with the same thing."  Both entry examinations in April 
1969 and April 1972 show no mention of back problems.  The 
separation examination in June 1975 contains no evidence of 
complaint, treatment, or diagnosis of any back injury.

From 1988 to the 2006 the Veteran has been treated at VA Medical 
Centers (VAMCs).  The Veteran asserts that VA treatment records 
will disclose that he has been treated for back pain for many 
years, including surgical treatment, a L5/S1 hemilaminotomy for 
diskectomy.

An examination and opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that a Veteran suffered an event, 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service; but (D) does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4)(2009).  The Court has 
held that the requirement for evidence that a disability "may be 
associated" with service is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(b); McLendon, 20 Vet. App. at 81.  Thus, a VA examination 
is required if the records are consistent with the Veteran's 
assertions.

The Board also notes that Veteran stated in an October 2006 
statement that he was treated at a VAMC in Cincinnati, Ohio in 
1988.  Those records have not as of yet been obtained.  The 
Veteran is entitled to have those records obtained.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, the case is 
REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records for him pertinent to the claim on 
appeal.  

With any necessary authorization from the 
Veteran, the RO/AMC should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran which have not been secured 
previously.  The RO/AMC should obtain all 
VA treatment records from 1988 to the 
present that the Veteran identifies as 
relevant.  Since the records proximate to 
the Veteran's service discharge would be 
the most persuasive evidence, the attempts 
to obtain records from 1988, or other 
records identified as more proximate to 
the Veteran's 1975 service discharge, 
should be specifically documented.  Any 
response received should be associated 
with the Veteran's claims file.

2.  Afford the Veteran an opportunity to 
submit alternative types of evidence as to 
the chronicity of back pain post-service, 
including statements from co-workers and 
supervisors who may have observed relevant 
symptoms, employment records showing use of 
leave related to back pain, statements of 
individuals who observed the Veteran's 
symptoms proximate to his service 
discharge, or other relevant evidence.  The 
Veteran should be reminded that evidence 
proximate to his service discharge in 1975 
would be the most persuasive evidence.

3.  If VA clinical records, private 
clinical records, or other evidence 
supports the Veteran's assertions that he 
manifested back pain proximate to service 
or chronically for many years, the Veteran 
should be afforded an examination of his 
back.  Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and is asked to provide a medical 
opinion and supporting rationale as to the 
following:

Is it at least as likely as not 
that the Veteran's current back 
disorder is causally or 
etiologically related to service?  
If your answer is that the 
Veteran's current back disorder 
is not related to service, please 
explain why.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship 
or a finding of aggravation; less likely 
weighs against the claim.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4.  When the development requested has been 
completed, the case should again be reviewed on 
the basis of the additional evidence.  If the 
benefit sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


